Exhibit 10.84

 

Andrew Phillipps

c/o Active Hotels Limited

Compass House

80 Newmarket Road

Cambridge

CB5 8DZ

 

The Directors

Active Hotels Limited

Compass House

80 Newmarket Road

Cambridge

CB5 8DZ

 

Dear Sirs

 

Active Hotels Limited Management Incentive Plan (the “Plan”)

 

I, the undersigned, hereby irrevocably apply for the allotment and issue to me
of 4,727 B Ordinary Shares of 0.1 pence each in the capital of Active Hotels
Limited (the “Company”) (the “Granted Securities”) credited as fully paid at 0.1
pence per share and for that purpose I undertake to forward payment of 472
pence.

 

I acknowledge that this application is made on the basis that I will hold any
Granted Securities allotted to me subject to the provisions of the memorandum
and Articles of Association of the Company and the terms and conditions of the
Plan (attached as Appendix I to this letter).  If this application is accepted,
I request that my name and address as detailed below be entered in the register
of members of the Company as the holder of the Granted Securities.

 

Yours faithfully

 

 

/s/ Andrew Phillipps

 

Andrew Phillipps

 

c/o Active Hotels

Compass House

80 Newmarket Road

Cambridge

CB5 8DZ

 

Dated: 21 September 2004

 

1

--------------------------------------------------------------------------------


 

Appendix 1

 

TERMS AND CONDITIONS OF PARTICIPATION IN THE

ACTIVE HOTELS LIMITED MANAGEMENT INCENTIVE PLAN (the “PLAN”)

 

Participation in the Plan allows eligible employees to subscribe for the Granted
Securities subject to the provisions of the memorandum and articles of
association of the Company, and the terms and conditions set out below.

 

Definitions:

 

“Bad Leaver” means if you cease to be an employee of the Company other than as a
Good Leaver;

 

“Good Leaver” means if you cease to be an employee of the Company as a result
of:

 

(i)

 

your death; or

(ii)

 

you being dismissed by reason of your absence from work due to ill health or
accident (save for ill health which arises as a result of an abuse of drink or
drugs), provided that you deliver to the Company a medical certificate signed by
a doctor duly evidencing your ill health or accident and provided further that
the Company reserves the right to require you to undergo a medical examination
by a doctor or consultant nominated by it; or

(iii)

 

your retirement once you have reached the age of 60; or

(iv)

 

you being made redundant by the Company.

 

 

“Vest” means the process of you becoming entitled (i) to exercise the Put Option
in respect of Granted Shares and (ii) to be paid an Option Price equal to Fair
Market Value for such Shares (as defined in Article 44 of the Company’s articles
of association).

 

Terms & Conditions

 

1.                                       You agree that the Granted Securities
shall Vest as follows:

 

1.1                                 1/3 on 15 September 2005;

 

1.2                                 1/3 on 15 September 2006; and

 

1.3                                 1/3 on 15 September 2007,

 

provided that you are either (i) an employee of the Company or (ii) a Good
Leaver in either case at the relevant date of Vesting.

 

2.                                       For the avoidance of doubt, if you are
a Bad Leaver, any Granted Securities that have not Vested shall not be capable
of Vesting.

 

3.                                       You shall be deemed to cease to be an
employee of the Company for the purposes of this Plan, as follows:

 

2

--------------------------------------------------------------------------------


 

(i)

 

if you serve notice on the Company of your intention to terminate your
employment, immediately on the date upon which you serve such notice on the
Company;

(ii)

 

if the Company serves a termination notice on you, the date upon which you cease
to actively work for the Company and for the avoidance of doubt if you are on
‘garden leave’ you shall be deemed to have ceased actively working for the
Company; or

(iii)

 

if the Company dismisses you for cause or gross misconduct, immediately thereon.

 

4.                                       You agree that you have no entitlement
to compensation or damages as a result of any loss or diminution in the value of
the shares you acquire pursuant to the Plan, including, without limitation, as a
result of the termination of your employment by the Company or any subsidiary or
affiliate for any reason whatsoever and whether or not in breach of contract,
and, upon commencing participation in the Plan, you will be deemed irrevocably
to have waived any such entitlement.

 

5.                                       You understand that the Company, its
Parent and its subsidiaries and affiliates (“the Data Holder”) hold certain
personal information (“Data”) in connection with the Plan. You further
understand that recipients of Data may be located in the European Economic Area
or elsewhere, such as the US.  You authorise recipients (including the Data
Holder) to receive, possess, use and transfer the Data (including any requisite
transfer to a broker or other third party) in electronic or other form as may be
required for the administration of the Plan. You understand that withdrawal of
this consent may affect your ability to participate in the Plan.

 

6.                                       You agree that, where in relation to
the Plan your employing company is liable to account to the Inland Revenue for
any sum in respect of any income tax or employees’ national insurance
contributions under the Pay As You Earn system, the Company or any parent,
subsidiary or affiliate company shall be entitled to: (i) withhold any tax and
employees’ national insurance contributions payable in respect of the Plan by
deduction from any salary or any other payment payable to you at any time on or
after the date the income tax charge arises, or (ii) to require that you make an
immediate payment of the tax and employees’ national insurance contributions to
the Company in cleared funds.

 

7.                                       You agree that you will enter into a
joint election within section 431(1) of the Income Tax (Earnings and Pensions)
Act 2003 (“ITEPA 2003”) in the form attached to this letter as Appendix II in
respect of computing any tax charge on the acquisition of “Restricted
Securities” (as defined in sections 423 and 424 of ITEPA 2003) and submit such
signed joint election to the Company along with this letter.

 

8.                                       Priceline.com Holdco U.K. Limited (the
“A Ordinary Shareholder”) agrees with you and the Company that if the A Ordinary
Shareholder ceases to be the holder of the majority of the A Ordinary Shares in
the Company, the A Ordinary Shareholder shall procure that before it so ceases
it shall assign and/or novate the Plan to the transferee of the majority of the
A Ordinary Shares.

 

/s/ Andrew Phillipps

 

21/9/2004

 

Signature

(Employee)

Date

 

3

--------------------------------------------------------------------------------


 

/s/ Matthew Witt

 

21/9/2004

 

Signature (for and on behalf of the Company)

Date

 

 

Operations Director

 

 

Position in company

 

 

 

 

/s/ Mitchell Truwit

 

21/9/2004

 

Signature (for and on behalf of Priceline.com Holdco U.K. Limited

Date

 

 

Director

 

 

Position in company

 

 

4

--------------------------------------------------------------------------------


 

Appendix II

 

Active Hotels Limited Management Incentive Plan

 

Joint Election under section 431(1) of the Income Tax (Earnings and Pensions)
Act 2003 for full disapplication of Chapter 2, Part 7 of the Income Tax
(Earnings and Pensions) Act 2003

 

1.              Between

 

The Employee

 

Andrew Phillipps

 

 

 

whose National Insurance Number is

 

NR 320975C

 

 

 

and

 

 

 

 

 

the Company (who is the Employee’s employer)

 

Active Hotels Ltd.

 

 

 

of Company Registration Number

 

3512889

 

2.              Purpose of Election

 

This joint election is made pursuant to section 431(1) Income Tax (Earnings and
Pensions) Act 2003 (ITEPA) and applies where employment-related securities,
which are restricted securities by reason of section 423 ITEPA, are acquired.

 

The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply.  Additional Income Tax will be payable (with PAYE and
NIC where the securities are Readily Convertible Assets).

 

Should the value of the securities fall following the acquisition, it is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election.  Should this be the case, there
is no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

 

3.              Application

 

This joint election is made not later than 14 days after the date of acquisition
of the securities by the Employee and applies to:

 

Number of securities

 

4,727

 

 

 

Description of securities

 

B Ordinary Shares of .01 pence each

 

 

 

Name of issuer of securities

 

Active Hotels Ltd.

 

5

--------------------------------------------------------------------------------


 

acquired by the Employee on 21 September 2004 or to be acquired under the terms
of the Active Hotels Limited Management Incentive Plan.

 

4.              Extent of Application

 

This election under section 431(1) ITEPA disapplies all restrictions attaching
to the securities.

 

5.              Declaration

 

This election will become irrevocable upon the later of its signing or the
acquisition and each subsequent acquisition of employment-related securities to
which this election applies.

 

In signing this joint election, we agree to be bound by its terms as stated
above.

 

 

/s/ Andrew Phillipps

 

21/9/2004

 

Signature

(Employee)

Date

 

 

 

 

 

 

/s/ Matthew Witt

 

21/9/2004

 

Signature (for and on behalf of the Company)

Date


 

 

 

 

 

 

 

Operations Director

 

 

 

Position in company

 

 

 

Note:                   Where the election is in respect of multiple
acquisitions, prior to the date of any subsequent acquisition of a security it
may be revoked by agreement between the employee and employer in respect of that
and any later acquisition.

 

6

--------------------------------------------------------------------------------